Citation Nr: 1034621	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-26 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether service connection should be restored for Type 2 diabetes 
mellitus, to include whether the severance of service connection 
was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to July 1972, 
including service on a ship stationed off the coast of the 
Republic of Vietnam.  His decorations include the Combat Action 
Ribbon and the Vietnam Service Medal with two Bronze Stars.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that severed service connection for Type 2 
diabetes mellitus.

The Veteran has a current diagnosis of cardiomyopathy.  The Board 
notes that effective August 31, 2010, VA amended 38 C.F.R. § 
3.309(e) to add ischemic heart disease to the list of diseases 
associated with exposure to certain herbicide agents.  The 
intended effect of this amendment is to establish presumptive 
service connection for these diseases based on herbicide 
exposure.  The rule is applicable to claims received by VA on or 
after August 31, 2010, and to claims pending before VA on that 
date.  Additionally, VA will apply this rule in readjudicating 
certain previously denied claims as required by court orders in 
Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH 
(N.D. Cal.).  

The issue of entitlement to service connection to 
cardiomyopathy under the new regulations has been raised 
by the record, but has not been readjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence does not show that the grant of service connection 
for Type 2 diabetes mellitus was clearly and unmistakably 
erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the Veteran's Type 2 
diabetes mellitus have not been met and service connection must 
be restored.  38 U.S.C.A. §§ 1110, 1154(b), 5109 (West 2002); 38 
C.F.R. §§ 3.105(d), 3.303, 3.304(d), 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board restores service connection for the 
Veteran's Type 2 diabetes mellitus, which constitutes a complete 
grant of the benefit sought on appeal.  As such, no discussion of 
VA's duty to notify and assist is necessary.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, to include 
Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-
onset diabetes), shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).   

Veterans who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  "Service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307.   The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 
(Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R.  § 
3.307(a)(6)(iii) as requiring actual service on land in Vietnam.  

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude a 
Veteran from establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, in cases where a Veteran asserts service connection 
for injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation provide 
that satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service incurrence provided that it is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 36-37 (2007).

Once service connection has been granted, it can be severed only 
upon VA's showing that the grant of service connection was 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d); see 
also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).

Clear and unmistakable error (CUE) is a very specific and rare 
kind of error.  It is the kind of error in fact or law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that the 
result would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be ipso facto clear and unmistakable. Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The error must be 
undebatable and of the sort that, had it not been made, would 
have manifestly changed the outcome at the time it was made.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. 
App. at 313-14.

When VA seeks to sever service connection, the provisions of 38 
C.F.R. § 3.105(d) impose the same burden of proof that is placed 
on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to 
have an unfavorable decision overturned, except that in making 
the determination of whether severance of service connection is 
proper, the review of the record is not limited to evidence that 
was before the RO at the time the original adjudication was made.  
See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 
563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 
Vet. App. at 480.

Accordingly, to determine whether CUE was present in a prior 
decision, either the correct facts, as they were known at the 
time, must not have been before the adjudicator (i.e., more than 
a simple disagreement of how the facts were applied) or the 
statutory and regulatory provisions extant at the time must have 
been incorrectly applied.

Analysis

A review of the record shows that, in an April 2004 rating 
decision, the RO granted service connection for Type 2 diabetes 
mellitus.  The RO based its decision, in part, on evidence 
submitted by the Veteran indicating that he stepped foot on the 
landmass of Vietnam during the Vietnam Era, and was thus exposed 
to herbicides.  

The Veteran stated that in the fall/winter of 1971 he was 
stationed aboard the USS EVERETT LARSON.  He indicated that the 
ship fired on a suspected enemy and hit two trucks on land.  The 
Veteran was with a group who went ashore to check out what had 
been hit.  He does not believe that the landing was made of 
record and it was the only time the Veteran ever set foot on land 
in Vietnam.  

The Veteran's Form DD 214 shows that his military service awards 
include a Combat Action Ribbon, a Vietnam Service Medal with two 
Bronze Stars and the RVN Campaign Medal.  The Combat Action 
Ribbon establishes that the Veteran engaged in combat.  As such, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are for 
application in this case.  Based on the DD-214 and the awards it 
shows, the Veteran's personnel records showing service on the USS 
EVERETT LARSON and the Veteran's statements, the RO conceded 
exposure to herbicides due to "in-country" Vietnam service.  

The RO subsequently engaged in further investigation as to 
whether the Veteran actually stepped foot in Vietnam.  The RO 
used Internet research to find the Captain of the USS EVERETT 
LARSON during the time the Veteran served on it.  Mr. L.O.S., the 
Captain, was contacted in July 2005.  He stated to the RO 
representative that no one ever went ashore for bomb damage 
assessment and he knew of no instance when a captain would do 
such a thing.  In addition, Mr. L.O.S. indicated that the only 
liberty port the ship was given was in Singapore.  

In a July 2005 rating decision, the RO proposed to sever service 
connection for Type 2 diabetes mellitus, based on a finding that 
there was evidence indicating he did not actually set foot in 
Vietnam.  Thereafter, in an October 2005 rating decision, the RO 
determined that the earlier grant of service connection was 
clearly and unmistakably erroneous; and service connection for 
Type 2 diabetes mellitus was severed effective January 1, 2006.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the severance 
of service connection for Type 2 diabetes mellitus was improper.  

Initially, the Board notes that the RO complied with its 
notification obligations under 38 C.F.R. § 3.105(d).  In this 
regard, the RO proposed to sever service connection for Type II 
diabetes mellitus in the July 2005 rating decision. The Veteran 
was advised of the proposed severance by an August 1, 2005 
letter, which also informed him that he could request a hearing 
within 30 days and submit evidence within 60 days of the proposed 
severance.  The RO then issued the October 2005 rating decision, 
severing service connection for Type II diabetes mellitus, 
effective January 1, 2006, which, the Board notes, followed the 
last day of the month in which the 60-day period from date of 
notice of the rating decision expired.  See 38 C.F.R. § 3.105(d).

In short, the RO satisfied the procedural requirements of 
38 C.F.R. § 3.105(d).  Accordingly, the remaining issue is 
whether the severance itself was proper in accordance with the 
applicable law and regulations.

As mentioned above, the evidence must establish that the grant of 
service connection was clearly and unmistakably erroneous.  38 
C.F.R. § 3.105(d).  In other words, the evidence must be 
undebatable that the Veteran did not meet the criteria for an 
award of service connection.  This is a much higher burden of 
proof than that which is necessary for simply denying a Veteran's 
claim for service connection.  In the latter case, all that is 
essentially required is that the evidence show that it is less 
likely than not that the Veteran meets the service connection 
criteria (i.e. that the preponderance of the evidence is against 
the service connection claim).  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In the instant case, it is clearly established that the Veteran 
has Type II diabetes mellitus.  Thus, as his claim for service 
connection is based on herbicide exposure, the only remaining 
question is whether he actually stepped foot in Vietnam and 
herbicide exposure may be presumed.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307. 

The claims file does not contain any actual documentation that 
the Veteran served in Vietnam.  In this regard, service treatment 
records do not reflect any service on the landmass of Vietnam, 
and service personnel records do not confirm that the Veteran 
actually stepped foot on the landmass of Vietnam.  The Board also 
acknowledges that the RO apparently contacted the former Captain 
of USS EVERETT LARSON on an ex parte basis and the Captain 
indicated that no one ever went ashore for bomb damage 
assessment.  

While his Form DD 214 reflects that the Veteran received a 
Vietnam Service Medal with two Bronze Stars and a Combat Action 
Ribbon, the Veteran served on a ship in the Navy that was 
stationed off the coast of Vietnam.  However, the Board notes 
that under 38 C.F.R. § 3.304(d), the Veteran's contentions that 
he stepped foot on the landmass of Vietnam as associated with 
combat can accepted as sufficient proof, provided that it is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such an 
event.

Nevertheless, it is clear that it remains a matter of debate 
whether the Veteran stepped foot on the landmass of Vietnam 
during the Vietnam era; however, the Board need not resolve that 
question.  The Board simply notes that the record contains some 
credible and competent evidence showing that the Veteran did have 
service on the landmass of Vietnam, rendering this case as short 
of undebatable.  While the record contains conflicting evidence 
of whether the Veteran performed active service on the landmass 
of the Republic of Vietnam, there is no clear and unmistakable 
evidence showing that he did not have such service.  Therefore, 
the Board concludes that the April 2004 award of service 
connection for Type 2 diabetes mellitus did not involve CUE.  
Accordingly, severance of service connection for Type 2 diabetes 
mellitus on the basis of CUE, was not proper.  38 C.F.R. §§ 
3.105(d), 3.303, 3.307, 3.309.  The claim to restore service 
connection for Type 2 diabetes mellitus is granted.  


ORDER

Severance of service connection not being proper, service 
connection for Type 2 diabetes mellitus is restored.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


